DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Independent claims 1 and 16 recite the subject matter that formed the basis for allowance in the parent application, 17/069,069, now US patent 11,356,735. Accordingly, no grounds of rejection under 35 USC § 103 have been made for claims 1-20. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,356,735. Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of the present application and claim 1 of US 11,356,735 as exemplary, the claims may be compared as follows: 

Claim 1 of the present application
Claim 1 of US 11,356,735
1. A process comprising: 















































directly communicatively coupling a first device with a second device over a multi- screen link; 


wherein the multi-screen link comprises: 

a bi-directional communication link including an access control stream; 

a first uni-directional output stream; and 

a second uni-directional output stream; 

directly accessing, using the access control stream of the multi-screen link, the second device; 

directly controlling, using the access control stream of the multi-screen link, the second device; 

directly providing, using the first uni-directional output stream of the bi-directional communication link, a first content, by the first device, to the second device; and 


swapping, on a second presentation device coupled to the second device, presentation of a second content with the first content.
1. A system comprising: 

a first content access device, comprising: 

a first storage component operable to store a first set of non-transient computer instructions; 

a first communications component operable to receive first content; and 

a first hardware processor operable to execute the first set of non-transient computer instructions; 

a first presentation device, communicatively coupled to the first content access device, operable to present the first content as a first content presentation; 

a second content access device, communicatively coupled to the first content access device, comprising: 

a second storage component operable to store a second set of non-transient computer instructions; 

a second communications component operable to receive second content; and 

a second hardware processor operable to execute the second set of non-transient computer instructions; 

a second presentation device, communicatively coupled to the second content access device, operable to present the second content as a second content presentation; 

wherein the first set of non-transient computer instructions comprising computer instructions for: 


directly communicatively coupling the first content access device with the second content access device over a multi-screen link; 

wherein the multi-screen link comprises: 

a bi-directional communication link including an access control stream; 

a first uni-directional output stream; and 

a second uni-directional output stream; 

directly accessing, using the access control stream of the multi-screen link, the second content access device; 

directly controlling, using the access control stream of the multi-screen link, the second content access device; 

directly providing, using the first uni-directional output stream of the bi-directional communication link, the first content, by the first content access device, to the second content access device; and 

for a first configuration, swapping a presentation, on the second presentation device, of the second content presentation with the first content presentation.



As can be seen by the above comparison, claim 1 of US 11,356,735 anticipates claim 1 of the present application. Because the species or sub-genus claimed in the conflicting patent anticipates the genus of claim 1, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Accordingly, claim 1 is rejected. Independent claim 16 recites comparable subject matter to independent claim 1 and so the same analysis is applicable. Dependent claims 2-15 and 17-20 are rejected at least by virtue of dependency upon claims 1 and 16. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454